.,

                 TIZEATTORNEY        GENERAL
                          o,F 7rExAs




     iion. ~Fred E. West          Opinion     No. C-276
     County Attorney
     Lubbock County               Re:   Whether it is the responsibility         OS
     Lubbock, Texas                     the County Auditor        or the County
                                        Treasurer      to recommend fina~nclal   pro-
                                        cedures      and to suggest   internal  end
                                        inter-office      control   and related
     Dcnr Mr. West:                     questions.

                  vour recent-letter      In regard to county depository             and
     financial    procedures   incorporates     therein a letter  request           di-
     rected    to you, and such letter      asks the following   questioils,            to
     which this opinion      is directed:

                 “1.  Whose responsibility       is it to recommend
           county financial     procedures    and to suggest  inter-
           nal and inter-office      control?

                  “2.   Are the recommendations     of our County
           Auditor    as to inter-office   control    and procedures
           consistent    with the governing    statutes?

                 "3. Does the County Treasurer have s~trtutbry
           authority    to overrule    the County Auditor’s   *iirec-
           tives   on financial    procedures  to be followed    that
           are not inconsistent      with statutes?

                The questions   are asked with speci~flc      reference  to Arti-
     cles 1656 a,nd 1657, Vernon’s     Civil   Statutes,   .=d it is felt thet
     Article  1651,of Vernon’s   Civil    Statutes   is also applicable.   These
     Articles  read as follows:

           Article   1651,   in part:

                  “The Auditor    shall have a general. oversight         of
           all the books and records         of all the officers      of the
           county,   district   or state,     who may be authorized       or
           required   by law to receive       or collect  any money, funds,
           fees or other property        for the use of, or belonging         to,
           the county;     and he shall     see to the strict    ‘enforcement
           of the law governing       county finances.



                                            -1324-
.   ’



        Hon. Fred I;:. West,     page 2     (C-276)



             Article    1656:

                     “lie shall      prescribe     and prepa,re the forms to
             be used by all persons              in the collection        of county
             revenues,      funds,     fees and all other moneys             and the
             mode and manner of keeping               and stating     their    ac-
             counts,      and the time, mode and manner of making
             their     reports     to the auditor,       also the mode and ma.n-
             ner of making their            annual report     of office      fens
             collected      an’; disbursed,        and the amount refunded          to
             the county in excess            of,those    allowed under the
             general     fee bill      law.     He shall have power to adopt
             and enforce        such regulations        not inconsistent        with
             the constitution          and laws, as he may deem essential
             ~to the speedy and proper collection,                 ch-,cking    and
             accounting       of the revenues         and other funds and,fees
             belong.ing     to the county.”

             Article    1657:

                    “All deposits      that are made in the county’treas-
             ury shall    be upon a deposit       warrant issued by the
             county clerk     in triplicate;      said warrants shall      au-
             thorize    the treasurer      to receive   the amount named,
             for what purpose,       and to which fund the same shell
             be applied.      The treasurer      shall retain   the original;
             and the duplicate       shall be signed and returned        to the
             county clerk     for the county auditor        and the triplicate
             signed and returned        to the depositor.      Then auditor
             shall   then enter same upon his books,          charging   the
             amounts to the county treasurer           and crediting   the party
             depositing     same.    The treasurer     shall not, under any
             circumstances,      receive    any money In any other manner
             than that named herein.”

                  The case of American Indemnltv Co. v. Red River Nat.
        &J,&, 132 S.W.2d 473 (Tex.Civ.App.  I.9391in using the above quoted
        Article 1651as a part of its reasoning At page 480, held in regard
        to the general  duties of the County Auditor that
                   II
                      . .  .  it ‘IS apparent that an ~examination       and
             approval     by the county auditor      . . . woul.d better   pro-
             tect the interests      of the. countv than \:culd such an
             audit and approval      by the commlssioners(       court,  com-
             posed of men not required        to be qualified     in the matter
             of auditing     reports   and accounts,    and that such was the
             purpose and intent      of the statute     In requiring    the ap-
             pointment     of a person so qualified      ads county auditor.


                                              -1325-
Ilon.'Fred   E. West,    pngc 3     (C-276)



      He is by the statute  made an officer    of the county,
      in whom is vested the authority    and it is made his
      duty to examine and if found correct     to approve.
      . . . 11

             In interpreting       Article     1656, along with other statutes
perta~ining   to the County Auditor,           our Opinion No. O-6260 (1944)
held that the County Auditor           is required      to examine and verify       all
the books,    accounts,    reports,      vouchers,    and other records       of the
County Superintendent        that relate       to the county and district        school
funds, land that details        for such examination        and manner in which it
is worked out is within         the discretion       of the Auditor.        These pro-
cedures would,      in our opinion,        be "internal    and inter-office      con-
trol,"   as would the procedures           u;lon which our Opinion No. 0-44~61
(1942) are based.        In that opinion        we held that the County Auditor
has authority      to prescribe     and prepare mileage         forms for use by a
sheriff   and his deputies,        where reimbursement        is ,made for miles
traveled    on official    business.

          Based upon the above authorities       and the,plaln     wording
of the above statutes,    the answer to your QuestionNo.       1 is that
it is the responsibility    of the County Auditor    to recommend county
financial  procedures,'  and to suggest internal    and inter-office       con-
trol.

             Your Question     No. 2 is covered  mainly by the above Arti-
cles 1656 and 1657.       The recommendations    of the Lubbock County Audi-
tor,  attac,hed hereto    as Attachments    A~and B, provide    essentially
that all monies received        by Lubbock County departments      for Lubbock
County are to be delivered,        upon issuance  of a receipt,      to the
County Clerk (for     transfer    to the County Treasurer,    only)    who will
then prepare    a deposit    warrant and transmit   the funds with the war-
rant to the County Treasurer        for deposit  in the county depository.

               It Is the opinion      of this office     that Article      1656 gives
authority      to the County Auditor       to prescribe     such a general       proced-
ure and to prescribe          the forms to be used.       However, Article         1657
specificaily        sets out the manner In which the deposit             warrant shall
be Issued,       and Paragraph 5 of Attachment B is Inconsistent               with
such provision.         A quadrupllcate     deposit    warrant may be used, since
Article      1657 sets out the minimum form, I.e.            triplicate,      and since
the fourth       copy would be only surplusage,         but the original       and two
signed copies        should be distributed       as provided    inthe     statute,
with the original         being retained    by the Treasurer,        the duplicate      and
triplicate       being signed and returned         to the County Clerk (for         the
Ayditor)      and the depositor,      respectively.



                                      -1326-
,


    hon.   Fred E. West,    page 4    (C-276)



                Our answer, therefore,   to Question  No. 2 is that the
    recommendations   of the County Auditor,    as shown by Attachments  A
    & B hereto,   are consistent   with the governing  statutes,  except
    Paragraph 5 of Attachment B, which paragraph is inconsistent
    therewith.

                 In regard to Question      3, please be advised that the du-
    ties and authorities      of the County Treasurer      are set out in Arti-
    cles 1703 through 1714 of Vernon's         Civil  Statutes.    We can find
    no statutory    authority   for the overruling     by the County Treasurer
    of a County Auditor's      directives    which are not inconsistent     with
    the statutes,    and therefore      answer your Question    3 in the nega-
    tive.

                                     SUMMARY

                  1.    It is the responsibility     of the County Auditor
           rather    than the County Treasurer      to recommend financial
           procedure,     and to suggest   internal   and inter-office   con-
           trol.

                  2.   The recommendations         of the .Lubbock County Audi-
           tor,   attached    hereto,     in regard to~the receiving     of and
           preparation     for deposit       of county money, are consistent
           with the governing         statutes,   with the exception   of the
           provisions     relating     to the depository     warrants.

                 3. The County Treasurer has no statutory authority
           to overrule   County Auditor  directives    on financial   pro-
           cedures,   which directives  are conslstent.with      the stat-
           utes.

                                        Yours    very   truly,

                                        WAGGONER
                                               CARR



                                  Edward P. ,Boldlng
    EPB:wb                        Assistant
    APPROVED:
    OPINION COMMITTEE
    W. V. Geppert, Chairman
    Bill Allen
    Gordon Cass
    Malcolm Quick
    Pat Bailey
    APPROVEDFOR TRE ATTORNEYGENERAL
    BY: Stanton Stone

                                        -1327-
llon.   Fred   E. West,       page   5'   (C-276)


LUBBOCK, TEXAS
May 26, 1964

HEM0 TO:       Lubbock Cepartments
SIZJECTI       Payment of moneys into               the County        Treasury

1s per Article   1657, Texas Civil  St;.I;utes,   payment of all monies
into the County Treasury will    be chenged effective      June 1, 1414.
After that date all monies paid lntc the County Treasury will ')c
Delivered  to the County Clerk's   OCfic e and a rcccfpt     for the pry-
ment will be issued    to the payor bv
                                     .I  t?!e  County Clerk.
Wen there is a report         covering   payments into thecounty                       Treasury,
the report      along with the duplicate     copy of the receipt                     from the
County Clerk will be delivered          to the Auditor's office                    for audit,
reconciliation,       and verification.

When monies are paid Into the County Clerk's     Office    and not COV-
ered by a report,  a duplicate   copy of the receipt    w.'.ll b? held
by the County Clerk and either    picked up by the Con:lty Auditor     or
delivered  to him at the convenience    of the County Clerk.

This memorandum has been              presented       to    the Commissioners'           Court     for
informational purposes.

Thenkyou       for yourcooperation             in    this    regard     and if   there     isany
question,      please  advise.


ROYAL FUBGESON            "
County Auditor




                                     ATTACMMENT
                                              "A"



                                          -1328-
Hon. Fred E. West,      page 6        (c-276)



LUBBOCK, TEXAS
May 20, 1964

MEMOTO:    Floe Swenson, County Clerk
SUBJECT:   Recommended procedures for receipts                   and deposits     of
           County funds for the County Clerk's                   Department.

            Effective    June 1, 1964, the County Clerk 'is to assume
the procedure     of receiving   county treasury      funds for Lubbock
County so that inter-office        controls   can be set up as intended
under Article     1657.   The following     procedures    nre recommended:

      1.  The,County Clerk       is    to   receive     all    monies   payable   into
      the County Treasury.

     2.      The County Clerk will       issue receipts   on the forms pro-
     vided.     This receipt     form will be intriplicate      - the origi-
     nal for the payor,        the duplicate   for the Auditor,    and the
     triplicate     to be left     in the bound book as a record     in the
     County Clerk's     office.

     3. When there is a report accompanying the money, the Clerk
     will attach the Auditor's     copy to the report.which        is to be
     delivered   along with the report     to the Auditor.     When monies
     are received    without a covering    report,   the Auditor's     copy
     can be torn out by the Clerk and placed         In a folder     to be
     picked up by the Auditor     or delivered     to him at the conven-
     ience of the Clerk at a later      date.

     4.   The Deposit Warrant can be made out by the Clerk with the
     help of the Auditor    in distributing    the proper amounts to the
     proper funds.    The giving    of the receipt  as suggested   in para-
     graph number 2 will    give more time for the Clerk and the Audi-
     tor in preparing   the deposit    warrant and'making   proper distri-
     bution  to the various    funds.

     sormThe present     deposit    warrants can be used' in their          present
           . Such will be issued         in all 4 copies     - the original      for
     the bank, the duplicate        for the treasurer,       the triplicate      for
     the Auditor's    office,    and the quadruplicate        for the Clerk's
     records.    It is suggested       that the Clerk place the deposlt             war-
     rant number on prior       receipts    or receipts    issued.     Thus,    all
     receipt  forms would show a deposit          number.     The Auditor     will
     attach to the deposit       warrant all prior      receipts    issued which
     cover the money so deposited.

                          ATTACHMENT"B",              Page 1


                                      -132.9-
* Ilon.Fred~E. West, pige 7   (C-276)

           When these procedures have been accepted and used, it
 is felt thnt the requirements of Article 1657, Texas Civil
 Statutes, have been met. It is to be understood that the Audi-
 tor's office is available and will work with the County Clerk's
 office in perfecting the procedure necessary in the depositing
 of Lubbock County funds, and please feel free to call on us.

 /s/ Royal Furgeson
 ROYAL FURGESON
 County Auditor
 RF:rc




               ATTACHMENT "B", Page 2

                               -1330-